Lewandowski v Edna Louise Liquidations, LLC (2022 NY Slip Op 07405)





Lewandowski v Edna Louise Liquidations, LLC


2022 NY Slip Op 07405


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, CURRAN, AND OGDEN, JJ.


1051 CA 21-01637

[*1]CYNTHIA M. LEWANDOWSKI AND ANTHONY J. LEWANDOWSKI, PLAINTIFFS-APPELLANTS-RESPONENTS,
vEDNA LOUISE LIQUIDATIONS, LLC, DEFENDANT-RESPONDENT, AND MYRA S. RAZIK, DEFENDANT-APPELLANT. 


ZDARSKY, SAWICKI & AGOSTINELLI LLP, BUFFALO (GERALD T. WALSH OF COUNSEL), FOR PLAINTIFFS-APPELLANTS-RESPONDENTS. 
LAW OFFICES OF ROBERT L. HARTFORD, GETZVILLE (JENNIFER V. SCHIFFMACHER OF COUNSEL), FOR DEFENDANT-APPELLANT.
LAW OFFICE OF DESTIN C. SANTACROSE, LLP, BUFFALO (LISA M. DIAZ-ORDAZ OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeals from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered October 22, 2021. The order granted the motion of defendant Edna Louise Liquidations, LLC, for summary judgment, dismissed the complaint against said defendant and denied the cross motion of defendant Myra S. Razik for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court